department of the treasur internal_revenue_service washington d c date mapp soar ssn 4945-dollar_figure ol-e - e0 t dear sir or madam this is in response to your ruling_request of date requesting advance approval of your scholarship program program pursuant to sec_4945 of the internal_revenue_code our records show that you are a private_foundation described in sec_509 of the code the information provided indicates that scholarships will be administered and supervised by citizens’ scholarship foundation of america csfa a publicly supported charity under the terms of the agreement you will make an annual contribution to csfa to fund scholarships to be awarded by csfa to eligible students csfa will prepare and furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award and make payment of the award csfa will prepare management reports summarizing program activity and results you have agreed to ensure compliance with the appropriate percentage_test set forth in revproc_76_47 1976_2_cb_670 in the aggregate with respect to all the foundation scholarship programs which are available to the same individuals sec_4945 of the code provides for the imposition of taxes on each taxable expenaiture of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 it is demonstrated to the satisfaction of the secretary that the grant constitutes a revproc_76_47 sets forth guidelines for a private_foundation conducting an employer-related grant program to obtain advance approval under sec_4945 of the code section dollar_figure through dollar_figure of the rev_proc set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code sy section dollar_figure of the rev_proc further provides that a private_foundation giving scholarship awards to children of employees of a company must agree to limit these grants to of all-eligible applicants or of all those shown to be eligible in any given year the information submitted shows that the csfa program for the awarding of grants will meet the requirements of the revproc_76_47 accordingly based upon the information presented above and assuming the programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to csfa for the awarding of scholarship grants comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code we understand that csfa will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to foundation managers trustees members of the selection committee or for a purpose inconsistent with the purpose described in sec_170 of the code any change in the procedure must be reported to your area manager for exempt_organization matters this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with section dollar_figure through dollar_figure of revproc_76_47 above records should be maintained to show that you meet the applicable_percentage test of section dollar_figure thereof please note that this ruling is only applicable to grants awarded under the csfa scholarship program as outlined above before you enter into any other scholarship program you should submit a request for advance approval of the program this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerely yours signsa houie o respen robert c harper jr manager exempt_organizations technical group sb
